UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7453


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WAYNE MARLON BENEDIC LEZAMA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Henry Coke Morgan, Jr.,
Senior District Judge. (2:09-cr-00162-HCM-FBS-1; 2:11-cv-00061-
HCM)


Submitted:   March 27, 2012                 Decided:   April 6, 2012


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne Marlon Benedic Lezama, Appellant Pro Se. Robert Joseph
Seidel,   Jr.,  Assistant United  States  Attorney,  Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wayne     Marlon   Benedic      Lezama       seeks     to   appeal     the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2011) motion.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)         (2006).            A      certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this      standard       by     demonstrating         that

reasonable     jurists     would     find    that    the         district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).               When the district court

denies     relief     on   procedural       grounds,       the     prisoner       must

demonstrate    both    that    the   dispositive         procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Lezama has not made the requisite showing.                    Accordingly, we

deny a certificate of appealability and dismiss the appeal.                        We

dispense     with   oral    argument     because     the       facts    and      legal




                                        2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3